EXHIBIT 10.9
FIRST AMENDMENT TO THE SEPARATION AGREEMENT AND RELEASE BETWEEN
EDWARD RAMIREZ AND TOREADOR RESOURCES CORPORATTION
DATED JUNE 27, 2008
     This First Amendment to the Separation Agreement and Release Between Edward
Ramirez, and Toreador Resources Corporation Dated June 27, 2008 (“First
Amendment”) is made this 3rd day of July, 2008 (“Effective Date”) between
Toreador Resources Corporation (“Company”) and Edward Ramirez (“Employee”).
Company and Employee are collectively referred to herein as “Parties”.
Capitalized terms used herein and not otherwise defined herein have the meanings
provided in that certain Separation Agreement and Release dated June 27, 2008
between Company and Employee (“Separation Agreement”).
RECITALS
     WHEREAS, the Parties entered into a Separation Agreement dated June 27,
2008, whereby Company and Employee mutually desired to terminate their
employment relationship with each other;
     WHEREAS, the Parties agreed to finally, fully and completely resolve all
disputes that now or may exist between them;
     WHEREAS, the Parties desire to amend the Separation Agreement.
     NOW THEREFORE, for and in consideration of the mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Employee and Toreador agree as
follows:
1. Section 9 of the Separation Agreement shall be revised to delete the term
“Blackberries” and Employee shall not be required to return the Toreador
blackberry (“Toreador Blackberry”) to Toreador.
2. Employee shall be allowed to keep, and not be required to return to Toreador
the presentation, or any attachments thereto, or any abstracts thereof, which
was presented in November 2008 at the AAPG International Conference in Athens,
Greece entitled “South Akcakoca Gas: A Black Sea Discovery 30 Years in the
Making” authored by Edward Ramirez, Michael Fitzgerald, Roy Barker, Bill Moulton
and Al Garcia (“Greece Presentation”).
3. Toreador shall waive any right to retain the Toreador Blackberry and Greece
Presentation or request that Employee return the Toreador Blackberry and Greece
Presentation to Toreador.
4. The Toreador Blackberry and Greece Presentation are specifically excluded
from Sections 5 and 9 of the Separation Agreement.
IN WITNESS WHEREOF, this First Amendment is executed by the Employee and
Toreador as of the day and year first set forth above.



          COMPANY:    
 
        TOREADOR RESOURCES CORPORATION
 
       
By:
  /s/ Charles J. Campise
 
   
Name: Charles J. Campise
   
Title: Senior Vice President — Finance
   

          EMPLOYEE:    
 
        EDWARD RAMIREZ    
 
       
By:
/s/ Edward Ramirez
 
   
Name: 
     
Title:
 
   
 
 
 
   



